DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
The Applicant discusses how the Examiner presumes that resin A of Example 1 was synthesized with equal moles of adipic acid and 1,6-hexandiol, and that both were completely reacted. The Examiner then concludes that because equal molar amounts of the diacid and diol are used to form the polyester and because the acid value of this polyester is zero, the artisan would expect a near complete reaction of both the diacid and the diol. Therefore, this would inherently result in a KOH/g value near zero for the resin A. Thus, Yoshi gives direction to the use of an aliphatic polyester resin where both the acid value and the hydroxyl value are at, or near, zero (Office Action pg. 3). The Applicant argues that if the acid value of resin A is zero, then both ends of resin A are hydroxyl groups derived from 1,6-hexandiol. The Applicant then declares that, in this scenario, the hydroxyl value of resin A based on a Mn of 7,000 is calculated to be 16 mg KOH/g, which is higher than the hydroxyl value required by the claims of the low molecular weight component (10 mg KOH/g or less). 
The Applicant then argues that if resin A is synthesized by the complete reaction of equal molar amounts of adipic acid and 1,6-hexanediol, then one end of resin A would be a carboxy group derived from the acid, and the other end would be a hydroxyl group derived from the alcohol. The Applicant then declares that, in this scenario, the acid value of resin A based on a Mn of 7,000 is calculated to be 8 mg KOH/g, which is higher than the acid value required by the claims of the low molecular weight component (5 mg KOH/g or less). 
Finally, the Applicant explains that Yoshi uses resin A together with another resin with a high acid value to manufacture a binding resin and therefore it is understood by the Applicant that that the acid value of the low molecular weight component is affected by these resins. The Applicant then concludes that the low molecular weight component contained in Yoshie’s binder resin would have an even larger acid value than the Applicant’s calculated values discussed above.
However, the Applicant has failed to provide the calculations or describe the process of arriving at the hydroxyl and acid values of resin A when based on a Mn of 7,000. Therefore, these values are mere allegations without proper evidence, and are therefore considered to be arguments of counsel. Arguments of counsel are afforded no consideration. According to the MPEP, arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP § 2145(I). 
Similarly, the Applicant has failed to provide evidence that Yoshie’s binder resin would have a larger acid value than the Applicant’s calculated values when the binder resin was obtained by combining resin A with resin b or e. Therefore, the Applicant’s allegations without evidence are also afforded no consideration. According to the MPEP, if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Therefore, the rejection of the claims under 35 U.S.C. 103 as previously presented in the last Office Action is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.












Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshie (US 2016/0085171 A1).

Yoshie discloses a liquid developer having low temperature fixibility and resistance to aggregation comprising an insulating liquid, toner particles having a binder resin and a colorant dispersed in the insulating liquid, and a toner dispersant (¶¶ [0011], [0016], [0028], [0072]).  The resin contains at least 5 mass % and at most 30 mass % of an aliphatic polyester resin and at least 70 mass % and at most 95 mass % of an aromatic polyester resin, with a difference in acid value between the aliphatic polyester resin and the aromatic polyester resin is not less than 15 mgKOH/g and not more than 100 mgKOH/g (see pending claims 3 and 4). The aliphatic polyester resin is lower in content than the aromatic polyester resin giving a sea-island structure with the aliphatic polyester resin surrounded by the aromatic polyester resin (¶¶ [0038] – [0040]).  This structure aids in obtaining the reduced aggregation desired by the invention.  
The aliphatic polyester has a number average molecular weight of 1000 to 25000 (¶ [0052]) and, as seen in Table 1, the aliphatic polyester (Resin A) of the binder resin has an acid value of as long as 0 mgKOH/g (¶ [0095]).  This resin is formed from a condensation reaction of equal molar amounts of hexanediol and adipic acid (¶ [0091]).  Because equal molar amounts of the diacid and diol are used to form the polyester and because the acid value of this polyester is zero the artisan would expect near complete reaction of both the diacid and the diol.  This would inherently result in a KOH/g value near zero for the Resin A.  Thus Yoshie gives direction to the use of an aliphatic polyester resin where both acid value and hydroxyl value are at or near zero.
The aromatic polyester has a preferred number average molecular weight (Mn) of 1000 and to 25000, and a mass average molecular weight (Mw) preferably of 2000 to 200000 (¶ [0052]).
The combination of the aliphatic and aromatic polyester has preferred acid values of, for example, 33 mg KOH/g when the aliphatic polyester having an acid value of zero is present with the aromatic polyester resin (see Example 1 as summarized in Table 3; p. 9).
The liquid developer also contains a basic toner particle dispersant.  This amine has the ability to interact with the carboxyl groups of the binder resin to obtain good dispersion and reduced aggregation (¶¶ [0073], [0074]).  A nitrogen-containing resin having an amine group is preferred as the basic toner particle dispersant (¶ [0078]).  Commercially available dispersants include Solsperse 1120, Solsperse 13940, Solsperse 17000, and Solsperse 18000 (¶ [0080]), which are all disclosed in the specification as meeting the primary amine dispersant requirements of the instant claims (spec. ¶¶ [0025], [0026]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an aliphatic polyester in Yoshie’s toner as a component of the binder resin where the aliphatic polyester has an acid value and hydroxyl value near zero because Resin A is an aliphatic polyester with an acid value of zero and the hydroxyl value appears to inherently be near zero for the reasons given above noting the equal molar amounts of acid and alcohol components and complete reaction indicated by the disclosed acid value of zero.  It would have been obvious for the artisan to select a Mn for this component of near 1000 or 2000 because Yoshie discloses a number average molecular weight for the aliphatic polyester of from 1000 to 25000 and exemplifies Mn values of 3000 (Resin C).  Selection of a specific molecular weight within the disclosed useful range and near exemplified values would have been obvious to the skilled artisan.
Similarly, selection of an aromatic polyester with a number average molecular weight (Mn) of 1000 and to 25000 and a mass average molecular weight (Mw) preferably of 2000 to 200000, such as Mn of about 20,000 or 25,000 would have been obvious because these values are within the range suggested by Yoshie as effective to give the surrounding (or sea) resin structure of the toner particle, which in turn provides reduced aggregation to the toner. Given that the difference in acid value between the aliphatic polyester and aromatic polyester must be not less than 15 mgKOH/g and given that the aliphatic polyester can have an acid value of zero, the aromatic polyester must have an acid value of at least 15 mgKOH/g (see claim 2).	















Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
6. 	






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737         

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022